IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 676 MAL 2015
                                            :
                     Respondent             :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
WILLIAM GIORDANO,                           :
                                            :
                     Petitioner             :


                                       ORDER



PER CURIAM

       AND NOW, this 17th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

       Messrs. Justice Eakin and Justice Wecht did not participate in the consideration

or decision of this matter.